Citation Nr: 1728975	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  09-50 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

1. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, prior to November 18, 2013.   

2.  Entitlement to an extraschedular rating for service-connected low back disability.     


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1979, to June 1999.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009, rating decision of the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the undersigned Veterans Law Judge at a February 2014 Board hearing.  A transcript of this hearing is associated with the claims file.  

In August 2014, the Board remanded the Veteran's claim for further development.   
In a February 2015, RO decision, the RO granted entitlement to a TDIU effective February 3, 2014.   In May 2015, the Veteran disagreed with the assigned effective date.   

In November 2015, the Board remanded the Veteran's claim for further development.  In a June 2016, decision, the RO granted an earlier effective date of November 18, 2013.  A SSOC was issued in October 2016, and the case has now been returned to the Board for further appellate action.

The issue entitlement to an extraschedular rating for low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDINGS OF FACT

1.  The Veteran submitted a claim for increase received December 22, 2008.  
2.  Throughout the entire appeal period, the evidence is in relative equipoise as to whether the Veteran is unemployable due to the effect of her service-connected disabilities.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for a TDIU rating effective from December 2008, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

TDIU 

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is either one disability ratable at 60 percent or more, or, if more than one disability, at least one disability is ratable at 40 percent or more and the multiple service connected disabilities combine to a disability rating of 70 percent or greater. Id. 

While the Veteran may be unemployed, the dispositive issue is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

For a Veteran to prevail on a claim for a TDIU rating, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. 4.16(a).  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, neither the appellant's nonservice-connected disabilities nor advancing age may be considered.  

Facts and Analysis

In August 2014, the Board remanded the issue of entitlement to TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  In February 2015, the RO granted entitlement to a TDIU effective February 3, 2014, the date of the Board hearing where the matter was raised.  The Veteran disagreed and asserted that she has been unable to work due to her service-connected disabilities during the entirety of the appeal.  In a June 2016, decision, the RO granted an earlier effective date of November 18, 2013, the date from which medical evidence was construed as supporting the claim.   

The Veteran is service connected for hysterectomy with bilateral salpingo-oophorectomy, status post left knee total arthroplasty, cervical stenosis, lumbar degenerative disc disease, radiculopathy of the right upper extremity, radiculopathy of the left upper extremity, right knee degenerative joint disease, left knee patellofemoral syndrome, gastroesophageal reflux disease, urethritis, radiculopathy of the left lower extremity, radiculopathy of the right lower extremity, epicondylitis, residuals of left thumb fracture, bone graft donor site on left hip, sinusitis, fibrocystic breast disease, left fifth toe bunionectomy, left knee scar, and anterior neck scar.  

Her combined evaluation as of December 22, 2008, is 80 percent, with notable amongst other conditions, a 50 percent evaluation for hysterectomy with bilateral salpingo-oophorectomy, effective July 1, 1999.  Hence, she meets the requirements of a TDIU, for the duration of the period under appeal.  

In May 2016, a review of the Veteran's claims file was completed and an opinion was rendered by a VA examiner.  The examiner referenced a July 2010 progress note that reflects the Veteran was able to walk 2 to 3 miles, until July, when a discectomy was performed.  Rehabilitation was required, but a good recovery was made.  The Veteran played professional pool, and attended a Las Vegas tournament, in June 2011, despite having physical therapy for her knee the month prior.  The examiner concluded based on this, it is safe to say she could perform useful work around that time in positions that had limited standing, some walking, and unlimited sedentary work.  In early 2012, she underwent functional capacity testing, however the examiner could not locate the results.  In April 2012, she was able to travel out of the area for 3 weeks, according to her physician notes.  In August 2012, notes reflect she was in Las Vegas, the month prior, presumably for the professional pool tournament.  She was seen earlier in the year for her knees and later in the fall for her neck.  It is safe to say, her work limitations continued until the end of 2012.  In February 2013, her carpal tunnel was diagnosed and treated by a neurosurgeon.  There is a note of stable mild left lumbar radiculopathy in March.  She was released from surgery without limitations in April of that same year.  She had an EMG in April that showed mild lumbar radiculopathy and some other type of neuropathy per her neurosurgeon who saw her in August.  At that visit, motor strength testing was normal and a decrease in reflexes was noted.  At this August visit, gait was normal and she could heel toe walk without difficulty.  Again, sedentary work or sit/stand at will would be reasonable.  The examiner provided examples of this to include, counseling, teaching, management, computer work, real estate sales amongst other forms of employment.  In mid-September, she reported pain worsening over the prior four days.  The pain was triggered by sleeping on a hotel mattress, so she was clearly able to travel.  She began using a cane at that time.  She was seen for bilateral knee pain in October, significant enough to awaken her at night.  At this point, only sedentary work was advised with limited push-pull and no repetitive lifting due to both knee and back issues.  At the November 18, 2013, visit with neurosurgery left sided weakness was noted along with sciatic symptoms that alternated with her chronic low back pain.  The examiner concluded, at this time, in November 2013, due to the effects of medication and her growing symptoms of lumbar stenosis, she likely became until to work outside the home.  

In June 2017, the Veteran's representative submitted a brief and opinion from a certified rehabilitation counselor, Ms. C. Earl.  Ms. Earl opined that it is more likely than not that the Veteran's service connected disabilities have prevented her from working since 2008.  Ms. E. stated that according to the Dictionary of Occupational Titles, sedentary work consists of "exerting up to 10 pounds of force occasionally .... and/or a negligible amount of force frequently... to lift, carry, push, pull or otherwise move objects, including the human body."  Occasionally is defined as 1/3 of the time, frequently is 1/3 to 2/3 of the time.  Sedentary work was described as sitting most of the time, but may involve walking or standing for brief periods, and that even sedentary work requires the ability to stand and walk for brief periods of time and up to occasionally during the day.  Ms. Earl stated the Veteran is not able to perform such work.  The Veteran's lower extremity radiculopathy causes numbness and feeling off balance when standing, which would make it difficult for the Veteran to maintain sedentary employment.  Additionally, the Veteran would likely have significant periods of time off tasks, the need for unscheduled breaks and difficulty consistently completing an eight hour day.  The Veteran reported having to recline during the day for pain relief, and was able to maintain a position for 10 minutes at a time, as such Ms. Earl opined, the Veteran was precluded from obtaining substantially gainful employment.  

Ms. Earl also addressed the May 2016 VA opinion.  The May 2016 VA opinion stated that within the requirements of sedentary work, there is no "sit/stand at will," and suggested the Veteran would be able to do sedentary work.  Ms. Earl explained that if a person is making position changes as the Veteran had described it would render a person incapable of maintaining sedentary employment.  Ms. Earl also noted that while the Veteran tried to continue her hobby of playing pool and traveling to tournaments, this has no bearing on whether the Veteran would be able to obtain or maintain substantially gainful employment.  She noted that the Veteran plays pool on an occasional basis and is able to be flexible when she takes breaks, when she attends a tournament, as  she has no schedule and is able to leave freely at any time if symptoms cause too much pain.  The Veteran would not be free to pick and choose which days she would attend work or leave her job, as such her ability to travel or play pool is irrelevant to her ability to work.  

Notably, the VA examiner stated that in 2010, progress notes reflect the Veteran was able to walk 2 - 3 miles per day until the discectomy.  However, the records indicate she had not been able to walk such distances since approximately November 2008.  In November 2008, the Veteran was hospitalized for 2 days, due the severity of her back condition.  In December 2008, records noted that prolonged sitting and standing exacerbated her condition.  January 2009, records noted that the Veteran's current functional limitations included difficulty with prolonged standing, walking or sitting.  In March 2009, she underwent a laminectomy and discectomy.  At a May 2010 examination, she appeared uncomfortable, having difficulty maintaining an erect posture, and her gait was antalgic.  A May 2010 treatment note indicates the Veteran had to leave a pool tournament due to the severity of her back pain.  In July 2010, the Veteran underwent another surgery on her lumbar spine.  An October 2011 treatment record noted she had difficulty standing or sitting in one position for long, and that she had to change position almost every 3 minutes.  The February 2012 functional capacity evaluation, indicated the Veteran had functional limitations in climbing, crawling, kneeling, squatting, bending, sustained overhead work, and continuous sitting or standing.  

A September 2012, questionnaire noted the Veteran's flare ups resulted in difficulty walking and standing.  

She filed a claim for increase for her back condition in December 2008.  At the February 2014, Board hearing, she testified that she stopped working, in part, due to her low back condition.  

According to the October 2014, VA Form 21-8940, application for increased compensation based on unemployability, she worked in risk management from February 2003 through July 2006, at a hospital.  She was then self-employed, as a cruise specialist from June 2006 through June 2008.  She reported she last worked in 2008, secondary to the increase in back muscle spasms, and the record indicates she was hospitalized in November 2008 for a ruptured disc at L1/L2.  

There is persuasive evidence that shows that due to the Veteran's service connected conditions, she has been unable to secure and follow a substantially gainful occupation during the duration of the appeal.  In November 2008, the Veteran was hospitalized due to the severity of her back condition.  According to the vocational counselor, the Veteran would likely have significant periods of time off tasks, the need for unscheduled breaks, and difficulty consistently completing an eight hour day.  The 2016 VA examiner noted that the Veteran was able to play pool, and used this is evidence to support the conclusion that the Veteran was able to obtain substantially gainful employment prior to 2013.   
 
This Veteran is a well-educated, accomplished professional.  She served 20 years on active duty as a nurse, achieving the rank of Commander.  After service retirement, she then worked as a Risk Management Specialist for a healthcare company for several years, and then as a Cruise Specialist up to 2008, at which time she evidently stopped working.  In addition to the depth of intellect and breadth of experience she would bring to any employment, there is an obvious disconnect between an image of someone who is able to compete in professional pool/billiard tournaments (with the practice and necessary scheduling/coordinating of activities that endeavor would demand; e.g. travel and lodging), while at the same time present as someone unable to secure and follow a substantially gainful occupation.     

Nevertheless, the Board resolves reasonable doubt in favor of the Veteran.  She meets the scheduler criteria for an award of TDIU benefits, and the medical evidence addressing her ability to secure and follow a substantially gainful occupation is essentially in balance.  With the resolution of reasonable doubt in the Veteran's favor, the Board concludes the criteria for an award of TDIU benefits are met, from the date of her claim for increase, December 22, 2008.   




ORDER

Subject to the law and regulations governing the payment of monetary benefits, entitlement to a TDIU effective from December 22, 2008, is granted.


REMAND

Extraschedular ratings are potentially available under 38 C.F.R. § 3.321(b)(1) (2016).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court provided a three-step test for determining whether extraschedular referral was warranted.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Id. 

During her February 2014 hearing, she testified that she experiences flare-ups of back pain at least once a week and that she experiences muscle spasms.  She stated that she takes pain medication, and has limited extension and rotation due to back pain which impact her ability to twist.  She testified that she has difficulty sitting for an extended period of time, driving, playing sports, and carrying more than ten pounds.  Additionally, she stated that she moved from her home to a condo to avoid stairs due to her back and knee conditions.  She described difficulty with her right lower extremity after sitting for more than 45 minutes in the same position.  She also stated that she has difficulty feeling her lower legs at times and that she uses a cane for balance due to her back and knee conditions.             

VA treatment records from October 2011 and February 2012, reveal she has functional limitations with climbing stairs, kneeling, squatting, and bending.  She has had epidural steroid and nerve block injections in January 2009, June 2010, and July 2010.  The Veteran had three back operations during the course of the appeal in March 2009, July 2010, and December 2013.  

The January 2009 examination report, noted that the Veteran's painful motion began at 20 degrees and that she had difficulty with prolonged standing, walking, and sitting due to low back pain.  She also had extension, bilateral flexion, and bilateral rotation to 30 degrees each with painful motion beginning at five degrees.  
At the September 2012 VA examination, she reported that she experiences flare-ups when walking and standing.  It was noted that the Veteran had less movement than normal and pain on movement.  

At the February 2015 VA examination, the examiner stated that the Veteran's activities are limited due to her pain during flare-ups and that her flare-ups impact the function of her back.  During a flare-up she was entirely incapable of bending, rotating or extending her back.  The examiner specifically opined that there are additional limitations of functional ability of the lumbar spine during flare-ups and repeated use over time.  He stated that the Veteran loses approximately 20 degrees to 30 degrees in all planes of motion during pain on use and flare-ups.  

The evidence of record indicates the Veteran's condition resulted in marked interference with employment.  Treatment records from February 2012, noted difficulty sitting over 25 minutes, standing over 78 minutes, completing transitional movement, squatting, kneeling, climbing stairs.  She reported flare-ups of her condition on a weekly basis, resulting in almost complete loss of motion.  She reported she stopped working in 2008 due to her service connected conditions, to include her lumbar spine condition.  The recent vocational expert opinion from Ms. Earl, indicates that the Veteran has been unable to obtain or maintain substantially gainful employment since at least 2008.  A referral to the Director of Compensation and Pension for extraschedular consideration is indicated.  

Accordingly, the appeal is REMANDED for the following:

1.  Refer the issue of entitlement to an extraschedular rating for lumbar degenerative disc disease to the Director of VA's Compensation and Pension Service for adjudication in accordance with 38 C.F.R. § 3.321(b).

2.  If any benefits sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals









Department of Veterans Affairs


